Exhibit 10.1

 

NON-COMPETITION AGREEMENT

 

March 24, 2004

 

Dear Henri:

 

You are presently employed by Lionbridge Technologies, Inc., a Delaware
corporation (the “Company”) and have recently been elected an Executive Officer
(as defined under the Securities Exchange Act of 1934) of the Company. In
consideration of your election as an Executive Officer by the Company and your
entitlement to certain benefits in connection with such status, you hereby
covenant and agree with the Company to amend and restate your Non-Competition
Agreement with the Company and dated April 2, 2001 as follows:

 

1. The term of this Agreement shall be for a period commencing on the date
hereof and ending 12 months from the date of termination of your employment by
the Company.

 

2. During the term hereof, you will not, without the Company’s prior written
consent, directly or indirectly, alone or as a partner, joint venturer, officer,
director, employee, consultant, agent, independent contractor or stockholder of
any company or business, engage or otherwise have a financial interest in any
business activity which is directly or indirectly in competition in the United
States, Belgium, People’s Republic China, France, Ireland, Japan, Korea, The
Netherlands, Taiwan, or any other geographic area where the business is being
conducted or as proposed to be conducted with any of the products or services
being developed, marketed, distributed, planned, sold or otherwise provided by
the Company at such time. The ownership by you of not more than one percent of
the shares of stock of any corporation having a class of equity securities
actively traded on a national securities exchange or on the Nasdaq Stock Market
shall not be deemed, in and of itself, to violate the prohibitions of this
paragraph.

 

3. During the term hereof, you will not, directly or indirectly, employ, or
knowingly permit any other company or business organization which employs you or
is directly or indirectly controlled by you to employ, any person who is
employed by the Company at any time during the term hereof, or in any manner
seek to induce any such person to leave his or her employment with the Company.

 

4. During the term of this Agreement, you will not solicit or do business with,
directly or indirectly, any present or past customer of the Company, or any
prospective customer of the Company with whom you have had contact, in
connection with any business activity which would violate any other provision of
this Agreement.

 

5. You hereby represent that, except as you have disclosed in writing to the
Company, you are not a party to, or bound by the terms of, any agreement with
any previous employer or other party to refrain from using or disclosing any
trade secret or confidential or proprietary information in the course of your
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party. You
further represent that your performance of all the terms of this Agreement and
as an employee of the Company does not and will not breach any agreement to keep
in confidence proprietary information, knowledge or data acquired by you in
confidence or in trust prior to your employment with the Company, and you will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

6. You agree that the breach of this Agreement by you will cause irreparable
damage to the Company and that in the event of such breach the Company shall
have, in addition to any and all remedies of law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of your
obligations hereunder.

 

7. You understand that this Agreement does not create an obligation on the
Company or any other person or entity to continue your employment.

 

8. Any amendment to or modification of this Agreement, and any waiver of any
provision hereof, shall be in writing. Any waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach hereof. This Agreement may be executed in two
counterparts, each of which shall be original and both of which together shall
constitute one and the same instrument.

 

9. You hereby agree that each provision herein shall be treated as a separate
and independent clause, and the unenforceability of any one clause shall in no
way impair the enforceability of any of the other clauses herein. Moreover, if
one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

 

1



--------------------------------------------------------------------------------

10. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

 

11. The term “Company” shall include Lionbridge Technologies, Inc., and any
subsidiaries, subdivisions or affiliates. The Company shall have the right to
assign this Agreement to its successors and assigns, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
successors or assigns.

 

Please indicate your acceptance of the foregoing by signing and returning one
copy to the undersigned.

 

Very truly yours,

LIONBRIDGE TECHNOLOGIES, INC.

By:

 

/s/ Rory J. Cowan

--------------------------------------------------------------------------------

   

Name: Rory J. Cowan

   

  Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED as of the

date first above written:

 

/s/ Henri Broekmate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

2